People v Pena (2017 NY Slip Op 05977)





People v Pena


2017 NY Slip Op 05977


Decided on August 2, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2016-05268
 (Ind. No. 1635/14)

[*1]The People of the State of New York, respondent,
vHenry Rodriguez Pena, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Efman, J.), imposed October 6, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the People's contention, the defendant's waiver of his right to appeal was invalid (see People v Guarchaj, 122 AD3d 878, 879; People v Pelaez, 100 AD3d 803). However, the sentence imposed was not excessive (see People v McKinney, 141 AD3d 1031, 1032; People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court